Benham, Judge.
Appellant was convicted of robbery and now appeals, questioning the sufficiency of the evidence and the inclusion of an instruction on alibi in the trial court’s jury charge.
1. The victim of the robbery identified appellant as one of three men who dragged him from his stalled car at 4:00 a.m., beat him, demanded money, and took his wallet. Two eyewitnesses also testified that appellant was one of the men they saw scuffling with the victim. Based on the description given them by the victim and the two eyewitnesses, the police picked up appellant in the neighborhood within minutes of the incident. The evidence presented by the state was sufficient for a rational trier of fact to find appellant guilty of robbery beyond a reasonable doubt. OCGA § 16-8-40; Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). See Mitchell v. State, 169 Ga. App. 630 (2) (314 SE2d 468) (1984).
2. Appellant testified in his own behalf and said that the police had picked him up shortly after he had left a number of people at a friend’s house. The trial court did not err when it charged the law of alibi when the defendant stated he was at some place other than the site of the crime when it occurred. Williams v. State, 223 Ga. 773 (3) (158 SE2d 373) (1967). Even if the evidence did not support the charge, appellant has not shown how he was harmed by the inclusion of another possible defense. See Henderson v. State, 153 Ga. App. 801 (7) (266 SE2d 522) (1980).

Judgment affirmed.


Banke, P. J., and Pope, J., concur.

*12Decided May 15, 1984.
Susan E. Teaster, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Benjamin H. Oehlert III, Paul L. Howard, Jr., Assistant District Attorneys, for appellee.